Title: To Alexander Hamilton from Marquis de Fleury, [29–30 August 1780]
From: Fleury, Marquis de
To: Hamilton, Alexander



[Newport, Rhode Island, August 29–30, 1780]

I beg you would tell Dr McEnnery that I shall write to him in a few days. I keep for him a gratitude for his friendly services equal to my esteem & friendship.
My respects to all the gentlemen of your Familly.
We have here one deputation of our yellow brothers, we treat them like kings—they are drunk all day long.
Je vous priè de faîre papier cette lettre au M Hazon pour une main sure. Je pouvais le   icy plusieurs personnes seraient bienàise mais s’il repond ad Rem, avec clarte, cela devendre au même & eté prie de vous communiquer ma lettre, & de me prendre votre avis.
Seal Hazen’s letter and forward it to him.

Col. Alexdr HamiltonGeneral Washingtons A.D.C.Head Quarters.

 